Plaintiff in error was convicted in the county court of Caddo county for the crime of unlawfully selling intoxicating liquor, and on January 23, 1909, was sentenced to be confined in the county jail for a period of 108 days and pay a fine of $500. No briefs have been filed. Counsel for the state has filed a motion to dismiss or affirm for want of prosecution we have examined the information, the instructions of the court, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the case. The judgment of the county court of Caddo county is therefore affirmed. The clerk of this court will issue mandate to the county court of Caddo county, directing said county court to cause the judgment and sentence to be enforced.